Citation Nr: 0733559	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for rib segmental joint 
dysfunction, also claimed as a back condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from January 2004 to 
July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In September 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing, the veteran submitted additional evidence, along 
with a waiver of initial RO consideration pursuant to 38 
C.F.R. § 20.1304(a).  In addition, the record was held open 
until October 2007 for the veteran to submit additional 
evidence; however, no additional evidence was received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on her part, is required.


REMAND

The Board notes that, although the veteran had a VA 
examination in September 2004, she was then pregnant.  
Consequently, a rib study could not be performed and no 
diagnosis could be established.  Pursuant to 38 C.F.R. § 
3.159(c)(4) (2006), a medical examination will be provided or 
a medical opinion obtained if review of the evidence of 
record reveals that an examination or opinion is necessary 
for a decision to be rendered.  Based on the evidence of 
record, another medical examination is necessary for the 
purpose of ascertaining the current rib dysfunction/back 
disability diagnosis or diagnoses, and for an opinion on 
whether any current diagnosis is related to service.  

The veteran is hereby notified that it is her responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

1.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current diagnosis or 
diagnoses pertaining to a rib segmental 
joint dysfunction/back disorder.  All 
indicated tests and studies should be 
accomplished.  For each diagnosis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosed disability is related to 
service.  The claims file must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  The examination report 
should set forth the complete rationale 
for all conclusions reached.  The Board 
points out that at the time of the 
September 2007 hearing the veteran was 
pregnant.  The requested VA examination 
cannot be accomplished during the 
veteran's pregnancy; hence, the veteran 
should be accommodated accordingly.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted in full, furnish the 
veteran and her representative with a 
supplemental statement of the case (SSOC) 
and afford them the requisite opportunity 
to respond before the claims folder is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

